[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JUNE 9, 2006
                              No. 05-15616                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

               D. C. Docket No. 03-00257-CV-5-MMP-EMT

MICHAEL ANDERSON,



                                                           Petitioner-Appellant,

                                   versus

AL SOLOMAN,
Warden,
CHARLIE CRIST,


                                                       Respondents-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (June 9, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Michael Anderson appeals pro se the denial of his petition for writ of habeas

corpus. The district court granted a certificate of appealability on the issue of

whether Anderson “was afforded an adequate opportunity to present his witnesses

at the disciplinary hearing.” Because we find Anderson failed to show the decision

of the state court was “contrary to” or “an unreasonable application of” Supreme

Court precedent, 28 U.S.C. § 2254(d)(1), we affirm.

      On July 15, 2002, Anderson, a prisoner of the state of Florida, was issued a

disciplinary report for disobeying the verbal order of a corrections officer while on

a work assignment. In preparation for his disciplinary hearing, Anderson requested

that several witnesses to the incident be interviewed. Before the hearing,

corrections officers collected short statements from the inmates identified by

Anderson. Several of these statements were favorable to Anderson’s defense that

the corrections officers singled him out, but others supported the officers’ position.

At the disciplinary hearing, Anderson was found guilty of the charge. As

punishment, Anderson received 30 days of disciplinary confinement, and he

forfeited 30 days of “gain time.”

      Anderson filed a petition for a writ of mandamus in Florida state court that

sought to invalidate the decision of the disciplinary board and to restore his gain



                                           2
time. Among other things, Anderson argued that the prison officials denied him

the opportunity to interview witnesses because the officers who collected the

statements “harassed and/or hurried” the witnesses. Anderson alleged that the

corrections officers watched over the witnesses while they wrote their statements,

made comments to them about what they wrote down, and limited their statements

to two or three sentences. The state court denied Anderson’s petition, and a

Florida appellate court affirmed.

      Anderson then filed this petition for writ of habeas corpus in federal district

court. The magistrate judge found that the procedures used by the corrections

officers to collect statements satisfied the requirements of Wolff v. McDonnell,

418 U.S. 539, 94 S. Ct. 2963 (1974). Anderson objected on the ground that the

state court failed to apply Ponte v. Real, 471 U.S. 491, 105 S. Ct. 2192 (1985), but

the district court adopted the findings of the magistrate judge. The district court

granted Anderson a certificate of appealability on the question whether the

allegedly inadequate procedure for taking witness statements violated Ponte.

      When reviewing the denial of a petition for writ of habeas corpus, we review

“the district court’s findings of fact for clear error and its legal conclusions and

mixed questions of law and fact de novo.” Crawford v. Head, 311 F.3d 1288, 1295

(11th Cir. 2002) (quoting Fugate v. Head, 261 F.3d 1206, 1215 (11th Cir. 2001)).



                                            3
Under the Antiterrorism and Effective Death Penalty Act, a writ of habeas corpus

may not issue unless the state court adjudication “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States” or “resulted in a

decision that was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

Anderson argues that, because the state court failed to apply Ponte, its decision was

“contrary to” or “an unreasonable application of” Supreme Court precedent. We

disagree.

      Ponte does not govern this appeal. In Ponte, the prisoner called several

witnesses to testify at his disciplinary hearing, but the board “declined to call” all

but one of those witnesses. 471 U.S. at 493, 105 S. Ct. at 2194. The Court held

that “prison officials may be required to explain, in a limited manner, the reason

why witnesses were not allowed to testify.” Id. at 497, 105 S. Ct. at 2196

(emphasis added).

      In this appeal, Anderson was not denied the opportunity to call witnesses.

As Anderson concedes, statements were taken from several witnesses at his

request, and these statements were considered as evidence at his disciplinary

hearing. Several of these statements were favorable to his defense. The decision



                                            4
of the Florida courts that Anderson had not been denied due process was not an

unreasonable application of clearly established federal law. 28 U.S.C. § 2254(d);

Hawkins v. Alabama, 318 F.3d 1302, 1306-07 n.3 (11th Cir. 2003). The order of

the district court that denied Anderson’s petition for writ of habeas corpus is

      AFFIRMED.




                                           5